                                           Case 3:17-cr-00104-SI Document 106 Filed 01/22/21 Page 1 of 3




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     USA,                                            Case No. 17-cr-00104-SI-1
                                   6                   Plaintiff,
                                                                                         ORDER DENYING DEFENDANT'S
                                   7             v.                                      MOTION FOR COMPASSIONATE
                                                                                         RELEASE
                                   8     BROWN,
                                                                                         Re: Dkt. No. 96
                                   9                   Defendant.

                                  10

                                  11          Before the Court is defendant Andre Mitchell Brown’s Motion for Compassionate Release

                                  12   pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), filed December 24, 2020. Dkt. No. 96. For the reasons
Northern District of California
 United States District Court




                                  13   set forth below, the Court DENIES defendant’s motion.

                                  14

                                  15                                          BACKGROUND

                                  16          On September 1, 2017, defendant pled guilty to four counts of armed bank robbery, one

                                  17   count of conspiracy to commit bank robbery, one count of attempted bank robbery, and one count

                                  18   of felon in possession of a firearm. Dkt. No. 41. On January 19, 2018, the Court sentenced
                                  19   defendant to 252 months imprisonment and recommended that the defendant participate in the

                                  20   Residential Drug Abuse Treatment Program (“RDAP”) and GED classes while in the custody of the

                                  21   Bureau of Prisons (“BOP”). Dkt. No. 60. Defendant is 63 years old, currently incarcerated in

                                  22   Victorville FCI, and has a projected release date of April 23, 2038. Dkt. No. 96 at 1-2, 13.

                                  23   Defendant has served approximately 22% of her total sentence. Dkt. No. 100 at 19.

                                  24          On December 24, 2020, defendant filed a Motion for Compassionate Release pursuant to 18

                                  25   U.S.C. § 3582(c)(1)(A). Dkt. No. 96. The government opposes defendant’s motion. Dkt. No. 100.

                                  26          On January 22, 2021, the Court held a telephonic conference on defendant’s motion.
                                  27

                                  28
                                           Case 3:17-cr-00104-SI Document 106 Filed 01/22/21 Page 2 of 3




                                   1                                          LEGAL STANDARD

                                   2          Defendant filed her motion pursuant to 18 U.S.C. § 3582(c)(1)(A). As amended by the First

                                   3   Step Act, that statute provides:

                                   4
                                                      [T]he court, upon motion of the Bureau of Prisons, or upon motion
                                   5                  of the defendant after the defendant has fully exhausted all
                                   6                  administrative rights to appeal a failure of the Bureau of Prisons to
                                                      bring a motion on the defendant’s behalf or the lapse of 30 days from
                                   7                  the receipt of such a request by the warden of the defendant’s
                                                      facility, whichever is earlier, may reduce the term of imprisonment
                                   8                  . . . after considering the factors set forth in section 3553(a) to the
                                                      extent that they are applicable, if it finds that –
                                   9

                                  10                  (i) extraordinary and compelling reasons warrant such a reduction

                                  11                  ...

                                  12                  and that such a reduction is consistent with applicable policy
Northern District of California
 United States District Court




                                                      statements issued by the Sentencing Commission.
                                  13

                                  14          18 U.S.C. § 3582(c)(1)(A).
                                  15

                                  16                                              DISCUSSION
                                  17          Defendant argues that her asthma, positive COVID-19 diagnosis on November 20, 2020,
                                  18   and minimal treatment from BOP are “extraordinary and compelling” reasons for compassionate
                                  19   release.1 Dkt. No. 96 at 9-11. Defendant asserts that defendant has not been able to communicate
                                  20
                                       1
                                  21     The parties disagree about whether U.S. Sentencing Guidelines Manual § 1B1.13 applies to
                                       compassionate release motions brought by defendants. The policy statement sets forth
                                  22   circumstances that constitute “extraordinary and compelling reasons,” and also provides that BOP
                                       may determine whether there are “other reasons” that are “extraordinary and compelling” that
                                  23   warrant compassionate release. U.S.S.G. § 1B1.13 at Application Notes. Defendant asserts that the
                                       First Step Act empowered district courts to independently determine whether reasons are
                                  24   “extraordinary and compelling,” while the government argues that district courts are bound by the
                                       Sentencing Commission’s explicit examples for release in U.S.S.G. § 1B1.13. Dkt. No. 96 at 5-6
                                  25   (Def. Mot.); 100 at 5-8 (Gov. Opp.). District courts within the Ninth Circuit have split on this issue,
                                       and the Ninth Circuit has not yet addressed the question. Three circuit courts have ruled on the issue,
                                  26   and all three have held that the policy statement is not applicable to compassionate release motions
                                       brought by defendants. See United States v. Brooker, 976 F.3d 228 (2d Cir. 2020); United States v.
                                  27   Jones, 2020 WL 6817488, __ F.3d __ (6th Cir. Nov. 20, 2020); United States v. Gunn, 2020 WL
                                       6813995, __ F.3d __ (7th Cir. Nov. 20, 2020). Because the Court is denying defendant’s motion
                                  28   based upon the factors set forth in 18 U.S.C. § 3553(a), the Court need not resolve this dispute about
                                       what constitutes “extraordinary and compelling reasons” at this time.
                                                                                          2
                                           Case 3:17-cr-00104-SI Document 106 Filed 01/22/21 Page 3 of 3




                                   1   with defense counsel since December 3, 2020. Id. at 9. Defendant argues that BOP is not providing

                                   2   hospitalization to treat defendant’s “current [and] significant” COVID-19. Id. at 10. Moreover,

                                   3   defendant argues that the “treatment, mentoring, and education” she received while in custody are

                                   4   mitigating factors that support compassionate release. Id. at 13-14.

                                   5          The government opposes defendant’s motion. Dkt. No. 100. The government argues that,

                                   6   although defendant suffers from asthma, “it is not clear from [defendant’s] records or from the

                                   7   CDC’s standards that Defendant’s asthma currently poses an increased risk of severe COVID-19.”

                                   8   Id. at 11. The government asserts that BOP provided defendant with adequate treatment after

                                   9   defendant’s positive COVID-19 diagnosis. Id. at 12. Moreover, the government argues that

                                  10   defendant’s positive COVID-19 diagnosis does not warrant release because defendant recovered

                                  11   from her COVID-19 symptoms as of December 20, 2020. Id. Finally, the government asserts that,

                                  12   if released, defendant would be a danger to the community because of defendant’s history of
Northern District of California
 United States District Court




                                  13   recidivism and armed bank robbery. Id. at 15-17.

                                  14          The Court has carefully reviewed the parties’ papers and concludes that compassionate

                                  15   release is not warranted at this time. The Court is concerned about the spread of COVID-19 in

                                  16   federal prison and defendant’s prior positive COVID-19 diagnosis. However, the record before the

                                  17   Court indicates that defendant has recovered from COVID-19. The Court is also concerned that

                                  18   defendant has not yet received RDAP treatment to address her drug addiction. Finally, defendant

                                  19   has a history of violent offenses and has only served approximately 22% of her sentence. Thus,

                                  20   the Court is concerned that defendant’s current custodial sentence does not satisfy “the need for the

                                  21   sentence imposed . . . to reflect the seriousness of the offense, to promote respect for the law, and to

                                  22   provide just punishment for the crime,” nor would it “afford adequate deterrence to criminal

                                  23   conduct.” 18 U.S.C. § 3553(a)(2)(A)-(C). Accordingly, the Court DENIES defendant’s Motion for

                                  24   Compassionate Release, without prejudice to renewal should conditions significantly worsen.

                                  25          IT IS SO ORDERED.

                                  26   Dated: January 22, 2021

                                  27                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  28                                                     United States District Judge
                                                                                          3
